7/DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14, 19 are pending after selection by applicant.
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-4, 19) in the reply filed on 06/17/2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2017111068340, filed on 11/10/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/20, 11/06/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (WO 2017079795 A1) in view of AMAR (US 20200311299 A1).

With regards to claim 8, Hanna discloses, A method, applied to a first agent node, the method comprising: 
receiving an import instruction of a user, wherein the import instruction comprises an identifier corresponding to a personal information management server (PIMS) ([58] For example, when first registering with the verification server 2, the verification server may create a unique hash signature/ID for the user taking into account various information such as user identification information, social media account information and the like…. Thereafter, the verification server 2 may search the ledger 19 for the unique user signature/ID wherein Note: when user update profile with user personal information verification server verify unique user id  in verification server as PIMS); and 
sending an information import request to the PIMS based on the identifier corresponding to the PIMS, wherein the information import request comprises a first identifier of the user and authorization information of the user for the PIMS ([3] The authentication server may be configured for generating the unique user profile identifier. [4] The unique user profile identifier may be generated using a hash algorithm.
[5] The hash algorithm has as input at least one of user identification data and social graph data. [6] The verification task may comprise receipt of user identification data. [9] The verification task may comprise receipt of social user account data. [II] The verification task may comprise retrieval of social graph data from a social user account associated with the social user account and wherein the verification task has as input the social graph data.), the first identifier of the user is an identity identifier of the user in a block chain system ([23] The system may further comprise at least one authentication server in operable communication with the ledger and wherein the authentication server may be configured for receiving a user authentication request comprising a user profile identifier and searching for a matching user profile record within the ledger. [58] Thereafter, the verification server 2 may search the ledger 19 for the unique user signature/ID ), and the authorization information comprises at least one of: authorization for importing personal information of the user into the block chain system, authorization for updating the personal information of the user to the block chain system, or authorization for removing the personal information of the user from the block chain system (24] The authentication server may be further configured for retrieving the verification level associated with the matching user profile record and authenticating in accordance with the verification level).
Amar further discloses, receiving an import instruction of a user, wherein the import instruction comprises an identifier corresponding to a personal information management server (PIMS) ([0092] At block 406, the IPS may take the received user identifier and use it to look up whether the user's profile exists for the IPS. For instance, the IPS may have a data store (such as a state data store) that contains the user identifiers associated with users that have registered with the IPS.)

Hanna does not exclusively but Amar teaches, sending an information import request to the PIMS based on the identifier corresponding to the PIMS ([0105] At block 504, the entity may send a user identifier to the IPS. The user may supply their user identifier to the entity during the initiation of the transaction, or in some cases, the entity may know the user identifier in advance. In some embodiments, the user identifier may be a phone number of a mobile device associated with the user.), wherein the information import request comprises a first identifier of the user and authorization information of the user for the PIMS ([0111] At block 514, the user may provide permission (e.g., via the mobile application) to release all, or part of, the PII requested by the entity. An access control bitmap may be generated (or the existing bitmap may be updated) to indicate which items of the user's PII are permitted to be released) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hanna’s method with teaching of Amar in order  for managing the storage of personally identifiable information (PII) by using blockchain technology to map and retrieve that information to distribute to requesting entities (Amar [001]).

With regards to claim 9, Hanna in view of Amar discloses, wherein: the import request further comprises a to-be-imported personal information field identifier (Amar [0092] This data store may be used for user registration checks. In some embodiments, this data store may also list the available attribute IDs or fields of a user's available PII without providing the actual values for that PII. ); and the to-be-imported personal information field identifier is obtained by: obtaining, based on the identifier corresponding to the PIMS , a personal information field identifier provided by the PIMS (Amar [0092] At block 406, the IPS may take the received user identifier and use it to look up whether the user's profile exists for the IPS. For instance, the IPS may have a data store (such as a state data store) that contains the user identifiers associated with users that have registered with the IPS. This data store would not contain any other user PII, which would be stored offchain. This data store may be used for user registration checks. In some embodiments, this data store may also list the available attribute IDs or fields of a user's available PII without providing the actual values for that PII.), and presenting the personal information field identifier to the user (Amar [0092]; This data store may be used for user registration checks. In some embodiments, this data store may also list the available attribute IDs or fields of a user's available PII without providing the actual values for that PII. For instance, the data store may indicate that the PII collected for user ‘X’ includes the user's address, social security number, and current salary without specifying what each of those items actually is. If the IPS determines that the user's profile exists (e.g., the user identifier is present in the system), the IPS may bypass the registration process shown in FIG. 3 and notify the entity.); and obtaining the to-be-imported personal information field identifier based on a personal information field identifier selected by the user from the personal information field identifier provided by the PIMS (Amar [0093] At block 408, the entity may send a request for user PII to the IPS. The user PII requested may be specific to the transaction. For instance, if the user is applying for a loan with a financial entity, the financial entity may need to know certain information such as the user's bank account number to deposit the loan to, as well as the user's current salary and the user's total current debt in order to determine whether it is prudent to extend a loan to the user). Motivation would be same as stated claim 8.

With regards to claim 10, Hanna in view of Amar teaches, sending an access authorization notification to a block chain node after receiving an access authorization instruction of the user, wherein the access authorization notification comprises an access permission for the personal information of the user (Amar[0111] At block 514, the user may provide permission (e.g., via the mobile application) to release all, or part of, the PII requested by the entity. An access control bitmap may be generated (or the existing bitmap may be updated) to indicate which items of the user's PII are permitted to be released. ); 
receiving an access authorization result returned by the block chain node, wherein the access authorization result comprises an identifier of a token generated by the block chain node based on the access authorization notification (Amar [0111] At block 514, the user may provide permission (e.g., via the mobile application) to release all, or part of, the PII requested by the entity. An access control bitmap may be generated (or the existing bitmap may be updated) to indicate which items of the user's PII are permitted to be released.); and 
sending the identifier of the token to a second agent node, so that the second agent node obtains to-be-accessed personal information from the block chain system based on the identifier of the token (Amar [0117] At block 522, the IPS collects the data items of the user's PII permitted to be released that were retrieved from the offchain. The IPS sends a callback (e.g., an API call) to the entity in order to release the data items to the entity. This lets the entity know that the IPS has the information requested and access to that information can be obtained by the entity for a certain time period.)
Motivation would be same as stated claim 8.

With regards to claim 14, Hanna in view of Amar further discloses, wherein the access permission for the personal information of the user comprises at least one of: an identifier of an authorized agent node ([0109] Thus, the request would include the bitmap and an entity identifier associated with the entity, such as the entity's public key. In turn, at block 510, the IPS may forward the bitmap and the entity's public key to the user's mobile device.),  a quantity of times of authorized access, or an authorized access time.
Allowable Subject Matter
Claims 1-7, 19 are allowed based on prior art of search.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, sending metadata of the user to at least one block chain node in the block chain system, so that the at least one block chain node stores the metadata of the user into the block chain system, wherein the metadata of the user comprises the to-be-imported personal information and the first identifier of the user.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498